Cage 2:17-cv-05075-AB-JPR Document 246 Filed 04/03/19 Page 1of6 Page ID #:11435

0 oN DAWA PR WN

NO NO NO NO NO NY WN NO HR Ba Bee Be ee ee eS
NN WA fF WN —|&§ FOF 6 DIT HD HA BR WwW NY HK OC

bho
oO

DUPLICATE

ORIGINAL

FILED
CLERK, U.S. DISTRICT COURT

APR -3 2019

CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

GIGANEWS, INC., a Texas
Speen and LIVEWIRE
SERVICES, INC., a Nevada
corporation,

Plaintiffs,
V.
PERFECT 10, INC., a California
corporation, NORMAN ZADA, an
individual; and DOES 1-50, inclusive

Defendants,

3

 

 

 

Case No. 2:17-cv-05075-AB (JPRx)
SPECIAL VERDICT FORM

 

 
Cag

Oo Oo NN HD A BP WY HNO Ke

BRON Re ak ete

NO
Co

 

e 2:17-cv-05075-AB-JPR Document 246 Filed 04/03/19 Page 2o0f6 Page ID #:11436

In answering these questions, you are to follow all the instructions the Court
previously gave you. “Plaintiffs” means Giganews, Inc. and Livewire Services, Inc.
“Defendants” means Norman Zada and Perfect 10, Inc. You must reach a unanimous

decision for the following questions as instructed below:

WE, THE JURY in the above-entitled action, unanimously find as follows on the

questions submitted to us:

1. Did Plaintiffs prove by a preponderance of the evidence that they havea
right to payment from Perfect 10?
xX Yes No

 

If you answered “no,” you don’t need to answer the remaining questions;

please have the presiding juror sign and date this form. Otherwise, go to the

next question.

2. Did Plaintiffs prove by a preponderance of the evidence that Perfect 10

transferred funds to Norman Zada?

x Yes 7 No

Go to the next question.

a Did Plaintiffs prove by a preponderance of the evidence that Perfect 10
transferred physical property to Norman Zada?
x Yes ss No
If you answered “no” to both questions 2 and 3, you don’t need to answer the

remaining questions. Otherwise, go to the next question.

 

 
Cage 2:17-cv-05075-AB-JPR Document 246 Filed 04/03/19 Page 3of6 Page ID #11437

0 Oo WD nN BW HE

BO keke
SacRERSBBNERCSERRGEESOH IS

to
co

 

Plaintiffs’ Claim for Actual Fraudulent Transfer

Did Plaintiffs prove by a preponderance of the evidence that Perfect 10
made the transfers with the intent to hinder, delay, or defraud one or more
of its creditors?

Yes No

Go to the next question.
Plaintiffs’ Claim for Constructive Fraudulent Transfer

Did Plaintiffs prove by a preponderance of the evidence that Perfect 10 did

not receive reasonably equivalent value in exchange for the funds it

transferred to Norman Zada?

Yes SX No

Go to the next question.

 

Did Plaintiffs prove by a preponderance of the evidence that Perfect 10 did

not receive reasonably equivalent value in exchange for the physical

property it transferred to Norman Zada?

Yes _X No

If your answered “no” to both questions 5 and 6, you can skip to question 10.

 

Otherwise, answer the next question.

Did Plaintiffs prove by a preponderance of the evidence that Perfect 10 was
in business or about to enter a transaction when its remaining assets were
unreasonably small for the business or transaction?

Yes No

 

 

Go to the next question.

 
Cage 2:17-cv-05075-AB-JPR Document 246 Filed 04/03/19 Page 4of6 Page ID #:11438

0 ON A WA KR WH

BRO BR Rk kek kp kh
S&RRSBSBUSUCRERREEEBHE AS

NO
CO

 

10.

11.

Did Plaintiffs prove by a preponderance of the evidence that Perfect 10
intended to incur debts beyond its own ability to pay as they became due?
Yes No

 

 

Go to the next question.

Did Plaintiffs prove by a preponderance of the evidence that Perfect 10
should reasonably have believed that it would incur debts beyond its own
ability to pay as they became due?

Yes No

 

 

Go to the next question.

. Plaintiffs’ Claim for Transfer of Personal Property Not Accompanied by

Transfer or Possession

Did Plaintiffs prove by a preponderance of the evidence that Plaintiffs were
creditors of Perfect 10 at the time Perfect 10 made any transfers of physical
property to Norman Zada?

xX Yes _ No

If you answered “no,” you don’t need to answer question I], Otherwise, go to

the next question.

Did Plaintiffs prove by a preponderance of the evidence that the transfers
of Perfect 10’s physical property were not accompanied by an immediate
delivery followed by an actual and continued change of possession of that
property?

Yes 4 No

Go to the next question.

 

 
Cage 2:17-cv-05075-AB-JPR Document 246 Filed 04/03/19 Page5of6 Page ID #:11439

Oo ff AY HD WA FB WH NH K&

BD fk meh fake
So Oo eo HN DW HH HBR W NYO - OS

Hf
HI
H
/
H

N NY NH WH NY NY b
“SN A BB WD LPO we

bo
oO

 

12.

13.

14.

Harm and Damages
Did Plaintiffs prove by a preponderance of the evidence that they were

harmed by the transfers?
x Yes No
If you answered “no,” you don’t need to answer further questions. Otherwise,

go to the next question.

Did Plaintiffs prove by a preponderance of the evidence that Defendants’
conduct was a substantial factor in causing Plaintiffs’ harm?

xX Yes __—s—s—sNo

If you answered “no,” you don’t need to answer further questions. Otherwise,

go to the next question.

What amount do you find sufficient to compensate Plaintiffs for Perfect

10’s transfers of funds to Norman Z.ada?

TOTAL $ $ Usd, 000, OO

 

Go to the next question.

 
0 ON A WA BR WwW HE

NN NY N NY NY DY KY HB Be me ee Re
oN DY PFW NH KF DO WAN DWN BR WP KF Oo

 

Calbe 2:17-cv-05075-AB-JPR Document 246 Filed 04/03/19 Page 6of6 Page ID #11440

Punitive Damages
15. Did Plaintiffs prove by clear and convincing evidence that Defendants

acted with malice, oppression, or fraud?

KK Yes ss No

If you answered “no,” you don’t need to answer further questions. Otherwise,

go to the next question.

16. What amount of punitive damages, if any, do you award Plaintiffs?

rorars_$ “746,000.00
Signed: /=>/
Dated: o/ 2/ Ll?

After this verdict form has been signed, notify the clerk/bailiff/court attendant that you

are ready to present your verdict in the courtroom,

 
